DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mireles US 6,247,428.
Regarding claim 1, Mireles discloses a multiple dog attachment apparatus, comprising: a connection apparatus comprising an elongated member (16) with a first end and an opposite second end; 5a first collar connector (50) extending from the first end of the connection apparatus and configured to connect to a first dog collar; a second collar connector (52) extending from the second end of the connection apparatus and configured to connect to a second dog collar; and a leash connector (12b) extending from the connection apparatus between the first end 10and the second end and comprising a connector configured to be connected to a dog leash.
Regarding claim 2, Mireles further discloses the connection apparatus is further configured to be rigid and to be adjustable in length between the first end and the second end (Mireles, column 4: lines 14-34).
Regarding claim 4, Mireles discloses a method of using the dog attachment apparatus of claim 1, comprising: connecting the first dog collar to the first collar connector; connecting the second dog collar to the second collar connector; and connecting the dog leash to the leash connector (Mireles, Figure 2).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Mireles discloses a multiple dog attachment apparatus comprising telescoping tubes. Not disclosed are first and second side parts which are telescopingly inserted into a center part, wherein the telescoping action is operated by buttons of the first and second parts extending through the center part and the parts.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN C HAYES whose telephone number is (571)270-3093.  The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571.272.6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KRISTEN C HAYES/Primary Examiner, Art Unit 3642